IN THE COURT OF APPEALS OF TENNESSEE

                        EASTERN SECTION AT KNOXVILLE
                                                                      FILED
                                                                      October 20, 1995

                                                                     Cecil Crowson, Jr.
                                                                      Appellate C ourt Clerk

ESTATE OF LOWELL KENNETH                   )      BLOUNT PROBATE
REED, DECEASED.                            )
                                           )
GINGER REED and DAVID REED,                )
                                           )
       Claimants/Appellees,                )
v.                                         )      NO. 03A01-9507-PB-00230
                                           )
ROSIE LEE CLARK REED,                      )
                                           )
       Executrix/Appellant.                )      AFFIRMED.




Duncan V. Crawford, Maryville, For the Appellant.

Robert N. Goddard, Maryville, for the Appellees.



                                      OPINION


                                                  INMAN, Senior Judge


       Lowell Kenneth Reed and Carolyn Margaret W. Reed were divorced in 1978.

The judgment incorporated a Property Settlement Agreement which, as pertinent

here, included this provision:

              (7) The Party of the Second Part agrees to pay to the Party of the
      First Part as alimony, pending the sale of the home as reflected in
      Paragraph (1), located at 1206 Lenore Lane, Maryville, Tennessee,
      37801, One Hundred Sixty-six Dollars and 29/100 ($166.29), said
      payments due and payable after entry of the Final Decree on the 5th of
      each and every month thereafter until said home is sold.
              Upon the sale of the house, the Party of the Second Part agrees
      to pay as alimony to the Party of the First Part an amount commensurate
      with the comfortable living of the Party of the First Part for the remainder
      of her life or until she remarries. It is contemplated between the parties
      that this is to include rent or mortgage payment, utilities and phone
      expense. In addition thereto, the Party of the Second Part, recognizing
      that the Part [sic] of the First Part has foregone her education in order
      to further the Party of the Second Part, expressly agrees to pay all
      expenses for the Party of the First Part to attend a college of her choice
      until she obtains an undergraduate degree, equivalent to a B.S. or a
      B.A., said expenses to include, without limitation, tuition, books, room
      and board and subsistence allowance not exceeding One Hundred
     Dollars ($100) per month. In the event the Party of the First Part is
     employed, full time or part time, while working towards her
     undergraduate degree, the Party of the Second Part will reduce the
     subsistence allowance commensurate with the income of the Party of
     the First Part. It is agreed to by the Party of the Second Part that any
     and all life insurance policies obtained by the Party of the Second Part
     through any source, as of the date of filing the Complaint for Absolute
     Divorce, September 8, 1978, shall be maintained in full force and effect,
     without any encumbrances thereon, and the premium shall be
     maintained by the Party of the Second Part. It is further agreed that the
     designated beneficiaries as of said date, September 8, 1978, shall
     remain as of said date, unless and until the Party of the First Part
     remarries, then, in such event, the Party of the First Part shall be
     removed as designated beneficiary on said insurance policies and
     substituted thereon shall be the children on the parties, each to share
     equally.

      There was in effect on September 8, 1978, a policy of insurance on the life

of Lowell Reed. His wife, Carolyn Margaret Reed, was the principal beneficiary.

Their three children were secondary beneficiaries. In 1984 Margaret Reed

remarried which terminated her right as principal beneficiary; however, on January

25, 1989, the insured changed the beneficiaries to "Carolyn M. Reed, former

spouse, with all children, including adopted, as secondary beneficiaries." In 1991

the insured remarried and on January 31, 1992 changed the beneficiaries of his life

insurance policy to his second wife and oldest son.

       The insured was killed in a traffic accident on June 27, 1993. The policy

remained in effect and afforded coverage of $160,000.00 which was paid on

September 8, 1993 to Rosie Clark Reed, the surviving widow, and Bobby Reed, the

oldest son, in accordance with the policy.

       In proper course the will of Lowell Kenneth Reed was duly probated, and on

January 20, 1994, Ginger Reed and David Reed, the other two children, filed a

claim against the estate for the proceeds of the insurance policy, or alternatively,

for a judgment against the estate.

       The executrix, who is the surviving spouse of Lowell Reed, excepted to the

claim on the ground that the policy of insurance was intended only as an alternative

source of funds for the payment of alimony and child support, both of which had

long ceased to be an obligation of the insured, and that the enforcement of the

contractual provision would be unconscionable and against public policy. Following

a hearing the claim was sustained, and a judgment was entered against the


                                             2
executrix for $107,840.00, representing two-thirds of the proceeds of the policy.

The executrix appeals, presenting for review the following issues, in haec verba:

      "Specifically, when a divorce decree requires an ex-husband to
      maintain a term life insurance policy on his life and to designate his
      children as beneficiaries thereon:

            A. Is such a provision in the nature of a child support obligation
            and/or security for a child support obligation?

            B. When the decree contains no termination of this life
            insurance provision, does the provision terminate upon the
            cessation of the ex-husband's child support obligations and/or
            should a court of equity provide a reasonable termination time?

            C. When the decree contains no termination of this life
            insurance provision, and when the obligation under this
            provision would continue indefinitely in favor of adult children for
            whom the ex-husband no longer has any duty of support,
            should a court refuse to enforce the provision?"

       The executrix argues that the quoted provision in the divorce judgment, when

considered in its entirety, intended only to require the defendant husband to insure

the support of his children during their minority in the event of his earlier death. If

read literally, she argues, the obligation to provide life insurance continued for the

remainder of the life of the defendant for the benefit of adult children, an

unreasonable and unintended result. We cannot agree.

       What the appellant overlooks is the contractual nature of the obligation. It is

couched in the clearest of language, and provides that if the wife remarries she

ceases to be a beneficiary and the children of the parties will be substituted as

beneficiaries. This contractual obligation is binding. Penland v. Penland, 521 S.W.2d
222 (Tenn. 1975); Wendell v. Sovran Bank, 780 S.W.2d 372 (Tenn. Ct. App. 1982).

 The agreement of the defendant husband, now the deceased, approved by the trial

judge, is a clear and unambiguous contractual obligation which cannot be construed

as merely security for the child support obligation. See Goodrich v. Mass. Mutual,

240 S.W.2d 263 (Tenn. Ct. App. 1951). The courts are bound to enforce the plainly

expressed agreement of the parties.

       Our review is de novo on the record, with no presumption of correctness.

Union Carbide Corp. v. Huddleston, 854 S.W.2d 87 (Tenn. 1993). We agree with the

conclusion of the Probate Court and affirm the judgment with costs assessed to the



                                           3
appellant.




                                      ______________________________
                                      William H. Inman, Senior Judge
CONCUR:



___________________________________
Don T. McMurray, Judge



___________________________________
Charles D. Susano, Jr., Judge




                               4